ORDER

PER CURIAM.
K.M. (Appellant) appeals from the trial court’s Judgment Reviving Judgments entered December 19, 2014. We have reviewed Appellant’s brief1 and the record on appeal and conclude the trial court’s judgment is supported by substantial evidence and does not erroneously declare or apply the law. Murphy v. Carrón, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. Respondent did not file a brief.